UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7390



THOMAS HOCKADAY,

                                             Petitioner - Appellant,

          versus


CORDELIA M. CLARK,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. N. Carlton Tilley, Jr., Chief
District Judge. (CA-00-387-1)


Submitted:   January 17, 2002             Decided:   January 28, 2002


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Bruce Tracy Cunningham, Jr., CUNNINGHAM, DEDMOND, PETERSEN & SMITH,
Southern Pines, North Carolina, for Appellant.      Diane Appleton
Reeves, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Thomas Hockaday seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2001).   We have reviewed the record and the district

court’s opinion accepting the recommendation of the magistrate

judge and find no reversible error.    Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court.      See Hockaday v. Clark, No. CA-00-387-1

(M.D.N.C. July 23, 2001).    We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          DISMISSED




                                  2